Citation Nr: 0533934	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to February 23, 
2000.

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD), from February 23, 
2000.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for an increased 
evaluation for service-connected PTSD.

The record reflects that in September 1999, the veteran 
requested reevaluation of the service-connected disability on 
the basis that the disability had worsened.  No reference was 
made to a prior March 1999 rating action, although the 
request had been received within one year thereof.  The 
January 2000 rating decision on appeal continued a 50 percent 
evaluation for the disability at issue.  In February 2000, 
the veteran submitted a notice of disagreement in response to 
the January 2000 rating decision.  The record does not 
reflect that the RO issued to the veteran a SOC, but rather, 
in a June 2000 rating decision, increased the evaluation for 
PTSD from 50 percent disabling to 70 percent disabling, 
effective from February 23, 2000.  The veteran again 
requested an increased evaluation for PTSD in December 2002.  
A February 2003 rating decision continued the 70 percent 
rating.  The veteran expressed continued disagreement with 
the assigned rating.  A statement of the case was issued in 
July 2003, and a timely substantive appeal was received later 
that month.  In view of the foregoing, the issues for 
appellate consideration are as outlined on the title page of 
this decision.



FINDINGS OF FACT

1.  Prior to February 23, 2000, the veteran's PTSD was 
manifested by depression, anxiety, auditory hallucinations, 
lack of concentration, nightmares, flashbacks, intrusive 
thoughts, sleep impairment, suicidal ideations and attempts, 
and impaired impulse control, including burning of self with 
cigarettes, and attempting to cut his wrists, with assigned 
GAF scores of 40, 45, and 50.

2.  From February 23, 2000, the veteran's PTSD has been 
manifested by depression, anxiety, hallucinations, lack of 
concentration, nightmares, flashbacks, intrusive thoughts, 
sleep impairment, suicidal ideations, short term memory loss, 
and impaired impulse control, including burning of self with 
cigarettes, with assigned GAF scores of 35, 40, 50, 55, and 
60.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no 
higher, for PTSD, prior to February 23, 2000, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

2.  The criteria for an evaluation in excess of 70 percent, 
for PTSD, from February 23, 2000, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a January 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that informed the appellant of what evidence was 
required to substantiate the claim for an increased 
evaluation, and of his and VA's respective duties for 
obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's January 2003 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the July 
2003 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA inpatient, outpatient, and  compensation and 
pension examination records.  The veteran has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 pertain to PTSD.  Under this code, a 70 percent rating 
for PTSD is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors, with no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood.  A GAF score of 21 to 30 indicates that the 
examinee's behavior is considerably influenced by delusions 
or hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of 
life.  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 46-47 (1994).

Legal Analysis

1.  Prior to February 23, 2000

The Board finds that an evaluation of 70 percent is warranted 
for the veteran's service-connected PTSD, prior to February 
23, 2000.  As noted above, in order to assign the next higher 
or 70 percent rating, the record must show that the veteran 
experiences occupational and social impairment, with 
deficiencies in most areas such as work, school, and family 
relations, judgment, thinking, or mood, due to symptoms of 
PTSD such as suicidal ideation, obsessional rituals that 
interfere with routine activities, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, intermittent illogical, obscure, or irrelevant 
speech, difficulty in adapting to stressful circumstances, 
and the inability to establish and maintain effective 
relationships.  

The Board finds that symptoms commensurate with the criteria 
for a 70 percent rating are shown by the record.  In this 
regard, the record reflects that in March 1996 and June 1996, 
the veteran sought in-patient treatment at a private facility 
for depression and overdosing on  Lortab and alcohol.

The also record reflects that between May 1999 and September 
1999, the veteran sought VA outpatient treatment, as well as 
in-patient treatment for alcohol abuse.  During this time, it 
was reported that the veteran suffered from serious 
depression and anxiety.  Examiners also indicated that the 
veteran had an appropriate affect and did not experience any 
thought impairment or hallucinations or delusions.  However, 
examiners also reported that the veteran burned himself with 
cigarettes when he was depressed or when having flashbacks or 
intrusive thoughts and that he had attempted to harm himself 
by cutting his wrists.  They also noted that the veteran also 
experienced suicidal ideations and impaired impulse control.  
During this time, the veteran had Global Assessment of 
Functioning (GAF) scale scores of 40 and 45.

Additionally, between April 1997 and December 1999, the 
veteran underwent several VA compensation and pension 
examinations for his PTSD.  During this time examiners 
reported that the veteran suffered from depression and 
anxiety.  It was also reported that the veteran had a very 
narrow affect and suffered auditory hallucinations, suicidal 
ideations, intrusive thoughts and flashbacks.  He had short 
term memory loss, lack of concentration, chronic sleep 
impairment, and impaired impulse control.  Examiners also 
indicated that the veteran did not experience homicidal 
ideations, but did have a history of assaultive behavior.  He 
had GAF scores of 40, 45, and 50.

Accordingly, the Board finds that, in view of the foregoing, 
the objective clinical findings demonstrate no more than 
moderately severe symptoms, and more nearly approximate the 
criteria required for a 70 percent evaluation. 

The Board notes that the veteran's current disability does 
not warrant an evaluation greater than 70 percent for this 
time period as it does not more nearly approximate the 
criteria required under Diagnostic Code 9411 for the next 
higher evaluation.  In this regard, it is noted that on VA 
examination in December 1998, the veteran reported he tended 
to avoid groups of people, except for very good acquaintances 
that he trusts.  In May 1999, his mood and affect were 
stable, when he remained sober.  In September 1999, he 
reported he did not have impulses to really harm himself as 
long as he was on medication.  On VA examination in December 
1999, the veteran indicated he liked to cook-out when he 
could barbecue, that he went fishing, and that he did 
anything to keep his mind off of Vietnam.  There were no 
clear-cut signs of thought impairment or communication of a 
severe nature, no 


delusions or hallucinations, and no inappropriate behavior 
noted.  His rate and flow of speech were within normal 
limits.  In view of the foregoing, including the reported GAF 
scores of 40 - 50 during this period, the Board finds there 
has not been clinical demonstration of gross impairment in 
communication, grossly inappropriate behavior, or persistent 
danger of the veteran hurting himself or others.  While he 
demonstrated intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), his disability picture does not more closely 
approximate the criteria for a 100 percent rating prior to 
February 23, 2000.

Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that the competent evidence of 
record supports an increased initial staged rating of 70 
percent, but no higher, prior to February 23, 2000.

 2.  From February 23, 2000

For the period prior since February 23, 2000, the veteran has 
been assigned a 70 percent evaluation for PTSD.  As noted 
above, in order to assign the next higher or 100 percent 
rating, the record must show that the veteran experiences 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The Board finds that symptoms commensurate with the criteria 
for a 100 percent rating are not shown by the record.  In 
this regard, on VA compensation and pension examinations in 
May 2000 and January 2003, examiners reported that the 
veteran was moderately groomed and pleasant and cooperative, 
with poor eye contact.  Examiners further reported that the 
veteran did not have any thought disorder, his thought 
process was logical and goal oriented, and he did not 
experience any persistent hallucinations or delusions.  
Additionally, the veteran's speech was logical and goal 
oriented, he was oriented to time, place, and person, he did 
not have any obsessive or ritualistic behavior, he did not 
have a history of panic attacks, and he was able to maintain 
activities of daily living.  However, it was noted that the 
veteran had difficulty with short-term memory and 
concentration, had anxiety and a depressed mood, had 
difficult family relationships, experienced suicidal 
thoughts, auditory hallucinations, sleep impairment, 
flashbacks, intrusive thoughts and repeated dreams about 
incidents in Vietnam, and had problems with impulse control 
(which included burning himself with cigarettes to forget 
about Vietnam and to relieve stress). The examiners assigned 
the veteran's symptomology Global Assessment of Functioning 
(GAF) Scale scores of 45 and 50.

The record reflects that since April 2002, the veteran has 
sought VA outpatient treatment on numerous occasions.  In 
particular, on various mental status examinations in December 
2003, the veteran reported that his marriage was good, and 
that he did not have any family problems.  During this time, 
examiners reported that the veteran was pleasant and 
cooperative and had good hygiene and grooming.  He was also 
reported as being alert, oriented as to time, place and 
person, having normal speech, and having fair insight and 
judgment.  Further, although the veteran had a depressed 
mood, a restricted affect, and experienced recurrent 
intrusive thoughts, dreams, nightmares, and flashbacks, he 
did not have any current suicidal or homicidal ideations and 
did not experience any hallucinations, delusions, or paranoid 
ideations.  The record further reflects that during this 
time, examiners assigned the veteran's symptomology GAF 
scores of 55 and 60.

The record also demonstrates that in March 2004, the veteran 
was hospitalized at a VA facility for increased PTSD 
symptomology, depression, and suicidal thoughts of hurting 
himself with a gun, and was subsequently admitted to a VA 
substance abuse treatment program for alcohol abuse.  During 
this time, the veteran underwent numerous mental status 
examinations where examiners reported that he had a flat, 
blunted affect and a depressed mood.  However, these 
examiners also indicated that the veteran was oriented as to 
person, place and time, had a kept general appearance, 
appropriate personal hygiene, normal perception and speech 
and thought processes, good concentration and memory, and 
fair judgment and insight. He also denied experiencing 
suicidal or homicidal ideations, auditory or visual 
hallucinations, delusions, or obsessions or compulsions.  The 
record reflects that during this time, an examiner, who 
indicated that the veteran's symptomology was moderate-
severe, assigned the veteran GAF scores of 35 and 40. 

Accordingly, the Board finds the clinical findings on the VA 
outpatient and inpatient treatment records since April 2002, 
the clinical findings found on VA compensation and pension 
examination in January 2003, and the veteran's GAF scores of 
35, 40, 50, 55, and 60, demonstrate no more than moderately 
severe symptoms, and are consistent with the current 70 
percent rating.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 70 percent for PTSD from February 23, 
2000.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).




ORDER

Entitlement to an evaluation of 70 percent, but no higher, 
for service-connected post-traumatic stress disorder (PTSD), 
prior to February 23, 2000 is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 70 percent for 
service connected post-traumatic stress disorder (PTSD), from 
February 23, 2000, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


